UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-1143



ADOL T. OWEN-WILLIAMS, JR.,

                                                Plaintiff - Appellant,

          versus


MERRILL LYNCH,     PIERCE,   FENNER   AND   SMITH,
INCORPORATED,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
94-1287-PJM)


Submitted:   September 9, 1997              Decided:   October 28, 1997


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adol T. Owen-Williams, Jr., Appellant Pro Se. Kathleen Pontone,
James Petty Garland, MILES & STOCKBRIDGE, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying as moot

his motions to supplement the record and for reconsideration of the

district court's December 8, 1995 order denying his motion to

modify or vacate an arbitration award and dismissing his complaint.

We have reviewed the record and the district court's opinion and
find no reversible error. While we agree with the district court

that the motion to supplement the record is moot, we note that the

motion for reconsideration was not rendered moot by this court's

decision in the appeal. See Browder v. Director, Dep't of Correc-
tions, 434 U.S. 257, 263 n.7 (1978). However, we affirm this por-

tion of the order on the merits, finding that Appellant failed to

show fraud or bias by clear and convincing evidence. See McMahan v.
International   Ass'n   of   Bridge,   Structural   &   Ornamental   Iron

Workers, 964 F.2d 1462, 1467 (4th Cir. 1992) (appellate court may

"affirm a judgment for any reason appearing on the record, notwith-

standing that the reason was not addressed below"). We deny Appel-

lant's motion to supplement the record. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                               AFFIRMED




                                   2